In The


Court of Appeals


Ninth District of Texas at Beaumont

 
  ______________________

 
NO. 09-07-129 CV

 ______________________

 
IN RE UNIVERSAL COIN & BULLION, LTD.,

1ST AMERICAN COIN, LTD. D/B/A 1ST AMERICAN RESERVE, 

AND 1ST NATIONAL RESERVE, LTD.




Original Proceeding



MEMORANDUM OPINION

	Universal Coin & Bullion, Ltd., 1st American Coin, Ltd. d/b/a 1st American Reserve,
and 1st National Reserve, Ltd. filed a petition for writ of mandamus.  We stayed further
proceedings in the trial court and received a response from the real party in interest, Mary Ann
Kaiser.  The relators have now filed a motion to dismiss this mandamus proceeding because the
underlying litigation settled.
	The relators no longer request mandamus relief from the Court.  Accordingly, our stay
order is vacated and this original proceeding is dismissed without prejudice and without
reference to the merits.
								PER CURIAM
Opinion Delivered August 16, 2007
Before Gaultney, Kreger, and Horton, JJ.